Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is in response to the amendment filed 12/07/2021. Claims 17 has been amended. Claim 20 has been cancelled. No new claim has been added. Therefore, claims 1-19 are presently pending in this application. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Dernier on February 4, 2022.
The application has been amended as follows: 
1.  (Currently Amended)  An inhaler (1) for the inhalation of a formulation (2) comprising a carrier (3) in the form of a belt, strip, blister or film, wherein:
at a resting position, the carrier (3) is planar and extends longitudinally along a longitudinal axis,
the carrier (3) comprises a free end, an opposing end, and a spring portion (4) located between the free end and the opposing end that is deformable by spring resilience, where the spring portion (4) includes a relatively stiff elastic characteristic that imparts a corresponding relative stiffness in the carrier (3), 
the carrier (3) includes an oblique fin (5) extending obliquely with respect to the longitudinal axis from the free end of the carrier (3) at least when the carrier is at the resting position,
and
the opposing end of the carrier (3) is fixed such that air current (L) flowing parallel to the longitudinal axis of the carrier (3) sets the free end of the carrier (3) into motion transversely with respect to the longitudinal axis, and the spring resilience of the spring portion (4) opposes the motion of the free end of the carrier (3) transversely with respect to the longitudinal axis and in combination with continued air current (L) sets the carrier into oscillation (S) by way of a resonance vibration established by the corresponding relative stiffness in the carrier (3) provided by the relatively stiff elastic characteristic of the spring portion (4).

2.  (Original)  The inhaler (1) according to claim 1, wherein the spring portion (4) comprises two spring bars (4A) extending parallel to one another and parallel to the longitudinal axis.

3.  (Original)  The inhaler (1) according to claim 1, characterized in that the spring portion (4) is in the form of a leaf and comprises an opening in the form of a slot or longitudinal slot (4B) extending parallel to the longitudinal axis.

4.  (Original)  The inhaler (1) according to claim 1, characterized in that the spring portion (4) extends at least substantially in a main plane of the carrier (3) or in a plane parallel thereto.

5.  (Currently Amended)  The inhaler (1) according to claim 1, further comprising:
a housing (6) having an inlet (1B) at a first end and an outlet (1A) at an opposing, second end, wherein:
at a resting position, the carrier (3) is planar and extends longitudinally within the housing (6) between the first and second ends of the housing (6) along the longitudinal axis,

the opposing end of the carrier (3) is connected to the housing (6) such that air current (L) entering and flowing through the inlet enters the housing (6) parallel to the longitudinal axis of the carrier (3) and impinges on the oblique fin (5) and sets the free end of the carrier (3) into motion transversely with respect to the longitudinal axis.

6.  (Original)  The inhaler (1) according to claim 5, characterized in that the spring portion (4) permits the carrier (3) to be movable at right-angles to the air current (L) but biases the carrier (3) back towards the resting position in the presence of the air current (L).

7.  (Original)  The inhaler (1) according to claim 5, characterized in that the carrier (3) is pivotable or movable about an axis (A) perpendicular to the longitudinal axis and located in a region of the spring portion (4).

8.  (Original)  The inhaler (1) according to claim 5, characterized in that: 
the carrier (3) is impacted by the air current (L) at least substantially only from the free end opposite to the spring portion (4), and/or 
the air current (L) flows along the carrier (3) at least substantially only parallel to a flat side and/or at least substantially only on a flat side of the carrier (3).

9.  (Original)  The inhaler(1) according to claim 5, characterized in that the oblique fin (5) onto which the air current (L) impinges is adjacent to the inlet (1B) of the inhaler (1).

10.  (Original)  The inhaler (1) according to claim 5, characterized in that the inhaler (1) comprises an opening device (7) for opening a holding chamber (3A) containing the formulation (2).



12.  (Original)  The inhaler (1) according to claim 5, characterized in that the inhaler (1) comprises at least one stop (8, 9) for limiting the oscillation (S) of the carrier (3), the at least one stop (8, 9) being formed within the housing (6) of the inhaler (1).

13.  (Original)  The inhaler (1) according to claim 5, characterized in that the carrier (3) comprises a base element (3B) forming a receptacle (3A) for the formulation (2), and a cover (3D) over the receptacle (3A), wherein the cover (3D) is at least partially covered by a covering device (10) which can be manually opened or removed in order to open the carrier (3) or the cover (3D) for the subsequent dispensing of the formulation (2).

14.  (Original)  The inhaler (1) according to claim 13, characterized in that the covering device (10) comprises: 
a cover element (10A) having a first end coupled to a first peripheral edge of the base element (3B) closest to the outlet (1A) of the housing (6) and extending toward the inlet (1B) over the cover 3D and the receptacle (3A) past a second opposing edge of the base element (3B) closest to the inlet (1B),
a folded-back portion of the cover element (10A) extending from the second opposing edge of the base element (3B) back over the cover element (10A), the cover (3D) and the receptacle (3A) and out through the outlet (1A), and 
an associated grip element (10B) for pulling the cover element (10A) out through the outlet (1A) and off the cover (3D).

15.  (Original)  The inhaler (1) according to claim 13, characterized in that the cover (3D) comprises a plurality of holes (3E) communicating with the formulation within the receptacle (3A), which holes (3E) are covered by the covering device (10) when the carrier (3) is closed.


17.  (Previously Presented)  The inhaler (1) according to claim 1, further comprising:  
a housing (6) having an inlet (1B) at a first end and an outlet (1A) at an opposing, second end; and 
a mouthpiece at the outlet (1A) of the housing, wherein: 
at a resting position, the carrier (3) is planar and extends longitudinally within the housing between the first and second ends of the housing (6) along the longitudinal axis,
the carrier (3) comprises a base element (3B) forming a receptacle (3A) for the formulation (2), and a cover (3D) over the receptacle (3A), wherein the cover (3D) includes at least one opening and is at least partially covered by a covering device (10) which can be manually opened or removed in order to open the carrier (3) or the cover (3D) for the subsequent dispensing of the formulation (2),
the covering device (10) comprises a cover element (10A) having a first end coupled to a first peripheral edge of the base element (3B) closest to the outlet (1A) of the housing (6) and extending toward the inlet (1B) over the cover 3D and the receptacle (3A) past a second opposing edge of the base element (3B) closest to the inlet (1B),
the covering device (10) comprises a folded-back portion of the cover element (10A) extending from the second opposing edge of the base element (3B) back over the cover element (10A), the cover (3D) and the receptacle (3A) and out through the outlet (1A), and 
the covering device (10) comprises a grip element (10B) that projects out of the mouthpiece and the outlet (1A) for pulling the cover element (10A) off the cover (3D) and out through the outlet (1A) and out through the mouthpiece.

18.  (Original)  The inhaler (1) according to claim 17, characterized in that the cover (3D), which covers the  receptacle (3A) containing the formulation (2), comprises, as the at least one opening, three to five holes (3E), which are covered by the covering device (10) when the carrier (3) is closed.

19.  (Original)  The inhaler (1) according to claim 18, characterized in that the holes (3E) are arranged in opposing end regions of the receptacle (3D).

20.  (Cancelled)  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record Kladders et al. (WO2008/034504, with US2010/0051023 as English language equivalent, all citations will be made in reference to the US Patent Publication, hereafter) discloses Kladders discloses an inhaler (specifically embodiment shown in FIG. 3, where carrier is set in motion by airflow) (Kladders, para. 0044-0045) for inhalation of a formulation comprising a carrier (3) in the form of a belt, strip, blister and/or film (carrier may also be flexible, flat, in the shape of a ribbon, strip, blister and/or foil) (Kladders, para. 0037), wherein: at resting position, the carrier (3) is planar (is flexible , flat in the shape of a ribbon, strip, blister and/or foil) (Kladders, para. 0037) and extends longitudinally along a longitudinal axis (as shown in Kladder's FIG. 3, extends between two ends of the housing), the carrier comprises a free end (as shown in Kladders’ FIG. 3, adjacent to where reference numeral 3 is pointing), an opposing end (carrier end held by a guide device 14) (Kladders, para. 0057), and a spring portion (portion of carrier adjacent to where guide device holds the carrier) located between the free end and the opposing end that is deformable by spring resilience (carrier is flexible; air flow sets the carrier in vibration) (Kladders, para. 0037), where the spring portion includes a relatively stiff elastic characteristic that imparts a corresponding relative stiffness in the carrier (flexible, flat, in the form of a ribbon, strip; it is made from a suitable material particularly plastics - plastic material is relatively stiff being held and supported in a cantilevered manner indicating that the carrier is vibrated due to the relatively stiff elastic characteristic) (Kladders, para. 0025), and the opposing end of the carrier is fixed such that the air current flowing parallel to the longitudinal axis of the carrier sets the free end of the carrier into motion transversely with respect to the longitudinal axis, and the spring resilience  of the spring portion opposes the motion of the free end of the carrier transversely with respect to the longitudinal axis and in combination with the continued air current sets the carrier into oscillation by way of a resonance vibration established by the corresponding relative stiffness in the carrier provided by the relatively stiff elastic characteristic of the spring portion (Air flow preferably sets the carrier directly in motion, particularly in vibration,. Vibration occurs in particularly at least substantially or with a substantial component at right angles to the longitudinal or surface direction of the carrier; see also airflow 5 parallel to carrier in FIG. 3 -- It is noted that the carrier is the same as the carrier in the other embodiments, the stiffness is clearly shown with the cantilevered carrier being supported and staying in position for vibration despite having an element 6 impacting the carrier showing the relative stiffness. However, with embodiment shown in FIG. 3, it is clear the air flow is also capable of setting the carrier in vibratory motion) (Kladders, para. 0044). While the disclosure of Kladders clearly discloses that the carrier can be planar (flexible flat) (para. 0037), Kladders does show the carrier set in motion in FIG. 3. However, if there is any doubt as to whether the carrier is planar. Kladders does clearly teach that the carrier may also be flexible, flat, in the shape of a ribbon, strip, blister. Therefore, it would have been obvious to one of ordinary skill in the art at the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL TSAI
Primary Examiner
Art Unit 3619



/MICHAEL J TSAI/Primary Examiner, Art Unit 3619